UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofMarch 2011 Commission File Number 1-32895 Penn WestPetroleum Ltd. (Translation of registrant's name into English) Suite 200,207 – 9th Avenue SW Calgary, AlbertaT2P 1K3 Canada (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F o Form 40-F þ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1)o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7)o DOCUMENTS FILED AS PART OF THIS FORM 6-K See the Exhibit Index hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, onMarch 18, 2011. PENN WEST PETROLEUM LTD. By: /s/ Todd Takeyasu Name: Todd Takeyasu Title: Executive Vice President & Chief Financial Officer EXHIBIT INDEX Exhibit Description Newsrelease dated March 18, 2011 -Penn West Exploration confirms filing of its 2010 year end documents
